       Case 2:21-cv-00094-WHA-SRW Document 6 Filed 03/10/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

JEREMY WILLIAMS, #259 450,                    )
                                              )
        Plaintiff,                            )
                                              )
        v.                                    ) CIVIL ACTION NO. 2:21-CV-94-WHA-SRW
                                              )               [WO]
SGT. B. MOORE, et al.,                        )
                                              )
        Defendants.                           )

                                             ORDER

        This lawsuit is before the Court on the Recommendation of the Magistrate Judge that the

case be transferred to the United States District Court for the Northern District of Alabama under

28 U.S.C. § 1404. Doc. 5. There being no timely objections filed to the Recommendation, and

upon an independent review of the record and upon consideration of the Recommendation, it is

ORDERED that:

        (1) The Magistrate Judge’s Recommendation is ADOPTED.

        (2) This case is TRANSFERRED to the United States District Court for the Northern

District of Alabama under 28 U.S.C. § 1404.

        The Clerk of the Court is DIRECTED to take the necessary steps to effectuate the transfer

of this action.

        This case is closed in this Court.

        Done, this 10th day of March 2021.


                                         /s/ W. Harold Albritton
                                       W. HAROLD ALBRITTON
                                       SENIOR UNITED STATES DISTRICT JUDGE
